Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 5/24/22 has been entered.  Claims 1-4, 6-11, 14, 16-17 and 19-20 are currently pending.  Claims 5, 12-13, 15 and 18 were canceled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 14, 16-17, and 19-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Paulino et al (US 2016/0040548; hereafter Paulino) in view of Smialek (US 6316,078; see 7/23/20 PTO-892; hereafter Smialek). {McDonald US 5,609,922 applied as evidence only} 
Claim 1: Paulino teaches a method of preventing spallation for a geometrically segmented (via faults (98)) thermally insulating top coat on an article (See, for example, abstract, [0005], [0048], Fig 3, Fig 6).  
Forming a surface feature in said article, said surface feature comprising curvilinear walls that form a cylindrical volume (such as on of cylindrical features 185) (See, for example, Fig 4-6, [0056]), 
Forming a crack deflection feature in a surface proximate said surface feature (such as depression / groove between steps (86/186)) in the surface of the article substrate proximate to said surface feature) (See, for example, abstract, Fig 3-6, [0045], [0056]). 
Said crack deflection feature selected from the group consisting of a groove, a channel, a trench, and a furrow (See, for example, [0046-0048], the collective depression formed by opposing steps 86, the examiner notes that as depicted the figure is upside down relative to conventional depictions, the substrate is identified as 80; wherein the recessed area would read on all of these features as the scope of such features are synonymous with one another and no special definition distinguishing one from another is present in the original disclosure).   
Disposing said thermally insulating topcoat (84/184) over said surface feature (See, for example, Fig 3-6, [0051], [0057]).  
Forming segmented portions while disposing said thermally insulating topcoat, said segmented portions are separated by faults (98/198/199) extending through the thermally insulating topcoat from said surface features (See, for example, abstract, Fig 3-6, [0052], [0057]).
With respect to the limitation of rotating a ceramic splat structure of the thermally insulating top coat to follow a geometry of the surface proximate the crack deflection feature; {McDonald} evidences that within thermal spraying processes the sprayed particles “strike the surface, flatten and form thin platelets (splats) that conform and adhere to the irregularities of the prepared surface and to each other.” As the receiving surface of Paulino comprises non-parallel / irregular / contoured / rotated from horizontal surfaces proximate the crack deflection feature, a splat at / overlying such surface would similarly conform to mimic non-parallel (rotated from horizontal) orientation, and thus read on “rotating” as claimed as it would deviate / be rotated from a perfectly horizontal orientation by some degree.  Additionally / alternatively as the method steps for achieving the resulting structured have been met by prior art the properties of the deposited layer, such a splat orientation proximate the crack deflection feature would be inherent; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Paulino does not explicitly teach wherein the width and depth of recess / groove /etc crack deflection feature is 5 mils. Smialek teaches a method of forming a TBC system on an article subjected to hostile thermal environments, and a method of improving the spallation resistance via the implementation of grooves (See, for example, abstract, col 2 lines 14-19). Smialek further teaches wherein to have a significant effect on the spallation resistance and yielding an interface with the ceramic layer that is nonplanar and interrupted the grooves should preferably possess a depth ranging from about 2.5 mil to 10 mil and a width of about 2.5 to 20 mils (See, for example, abstract, col 2 lines 14-20, col 3 lines 30-40, and col 5 lines 17-46).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a depth of from about 2.5 mil to 10 mil and a width of from about 2.5 to 20 mils for the groove of Paulino as such dimensions would predictably aid in improving the spallation resistance and enhance component life.  Although such ranges are not explicitly 5 mil for both depth and width, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a depth and width of 5 mil since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claims 2-3: Paulino teaches wherein said surface comprises the surface of a substrate or the surface of a bond coat applied to a substrate of said article (See, for example,[0006-0008], [0056]). 
Claim 4: Paulino further teaches altering a boundary between said surface and said thermally insulating top coat with said crack deflection feature (See, for example, abstract, Fig 3-6, [0005], [0051-0052]), 
Deflecting a spallation crack propagating through said thermally insulating top coat (See, for example, abstract, Fig 3-6, [0005], [0051-0052]), 
Claim 6: Paulino teaches the method of claim 1 (refer above), and further demonstrates reduced spallation / improved coating life by implementing the same actively recited steps of claim 1 and performing the same mode of application (thermal spray) onto the same type of crack deflection feature (stepped / groove) as exemplary taught by applicant (see rejection of claims 1 and 5); therefore the resulting property of increased coating toughness of from 25% to 50% in a direction of crack propagation as claimed achieved by conducting the claimed method would inherently be present in the teaching of Paulino as it has anticipated the functionally recited steps yielding the claimed outcome.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Claim 7: Paulino further teaches placing said crack deflection feature along a variety of paths (such as different paths of different steps further in different surfaces, or different paths of different oriented steps, such an undercutting vs non undercutting) across said surface (See, for example, Fig 3-6, [0046]).  
Claim 8: Paulino further teaches deviating the propagation of a spallation crack from a planar path along a thickness of the geometrically segmented thermally insulating top coat (See, for example, Fig 3-6, [0051]).  Additionally / alternatively such a resulting property of the functionally recited method steps of claim 1 would inherently be met by Paulino (refer to rejection of claim 5 above) since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Claim 9:  Paulino teaches disposing a bond coat layer onto the article, before disposing said thermally insulating top coating (See, for example Fig 3 and 6).  Paulino teaches forming said crack deflection feature (such as step 186) in said bond coat (182) (See, for example, Fig 6, [0056]).
Claims 10-11: Paulino further teaches the article is a gas turbine engine component, further such as a blade outer airseal (see, for example, [0017]). 
Claim 14: refer to the rejections of claims 1 and 10 over Paulino above.
Claim 16: refer to the rejections of claims 9 and 14 over Paulino above.
Claim 17: Paulino further teaches forming said crack deflection features by milling (machining / grinding) (See, for example, [0054]).  
Claim 19: Paulino further teaches the crack deflection feature comprises a bottom having a rectangular shape (see, for example, Fig 2-6, [0048], by interpreting the crack deflection feature as encompassing two adjacent steps and the recessed area there between the “bottom” would correspond to the area of the recess between the two parallel steps so it would be rectangular).
Claim 20: refer to the rejection of claims 11 and 14 over Paulino above. 

Response to Arguments
Applicant’s amendments to claims 1 and 14, filed 5/24/22 have been fully considered and are persuasive with respect to the previously applied 35 USC 112 rejection; therefore it has been withdrawn.
Applicant’s amendments to claims 1 and 14, filed 5/24/22 have been fully considered and are persuasive with respect to the previously applied 35 USC 102 rejection over Lutjen; therefore it has been withdrawn.
Applicant’s arguments that Paulino does not teach the newly added limitations are unconvincing in view of newly-incorporated Smialek, as discussed in the rejections above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the inclusion of the element possessing an explement edge intersection angle of from 225 degress to 250 degrees) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  By Applicant’s most recent amendment (5/24/22) such limitations have been removed.    For sake of argument, the examiner notes that with respect to the previous amended limitation of rotating a ceramic splat structure of the thermally insulating top coat to follow a geometry of the surface proximate the crack deflection feature; {McDonald} evidences that within thermal spraying processes the sprayed particles “strike the surface, flatten and form thin platelets (splats) that conform and adhere to the irregularities of the prepared surface and to each other.” As the receiving surface of Paulino comprises non-parallel / irregular / contoured / rotated from horizontal surfaces proximate the crack deflection feature, a splat at / overlying such surface would similarly conform to mimic non-parallel (rotated from horizontal) orientation, and thus read on “rotating” as claimed as it would deviate / be rotated from a perfectly horizontal orientation by some degree. Additionally / alternatively as the explicitly recited method steps for achieving the resulting structured have been met by prior art the properties of the deposited layer, such a splat orientation proximate the crack deflection feature would be inherent; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Applicant’s arguments directed to Bolcavage are moot as Balcavage is not relied upon  / applied in the rejections herein since the applicant has removed the claim limitation Balcavage had been previously relied upon for. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712